Citation Nr: 1506293	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-30 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blindness due to retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Although the RO reopened the Veteran's claim after finding that new and material evidence had been received, the Board must also make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the Board hold the record open for an additional 60 days to allow him to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, VA did not receive any such evidence.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The reopened claim of entitlement to service connection for retinitis pigmentosa is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1989 rating decision denied service connection for retinitis pigmentosa based on a finding that the disease was not diagnosed during service and the Veteran had reported having difficulty with night vision since high school. 

2.  The evidence received since the September 1989 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim for service connection for blindness due to retinitis pigmentosa.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision that denied service connection for blindness due to retinitis pigmentosa is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for blindness due to retinitis pigmentosa has been received; the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is reopening and remanding the Veteran's claim on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior September 1989 denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.


New and material evidence

In the September 1989 rating decision, it was determined that the Veteran had not been diagnosed as having retinitis pigmentosa during service, and had reported that he first began having problems with night vision while still in high school (i.e., prior to active duty service).  

Upon review, the Board finds that the evidence added to the record since the September 1989 rating decision relates to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  


ORDER

The claim of entitlement to service connection for blindness due to retinitis pigmentosa is considered reopened.  To this extent, and to this extent only, the appeal is granted.  


REMAND

The case is REMANDED for the following action:

1.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  

2.  Request that the Veteran identify all non-VA health care providers who have treated him for retinitis pigmentosa during the course of the appeal.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR RETINITIS PIGMENTOSA, IN PARTICULAR, ANY CLINICIANS WHO HAVE EXPRESSED AN OPINION THAT HIS CURRENT RETINITIS PIGMENTOSA WAS CAUSED OR AGGRAVATED BY MILILTARY SERVICE.  

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  THE AOJ MUST INSURE THAT ALL OUTSTANDING RECORDS HAVE BEEN SCANNED INTO VBMS PRIOR TO THE VA EXAMINATION.

3.  The Veteran should be scheduled for an examination by a VA or contract OPHTHALMOLOGIST to determine whether his retinitis pigmentosa manifested during, or is otherwise related to active duty service.  The e-folder must be made available to the examiner in conjunction with the examination and the examiner must note that the e-folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran a history of symptomatology associated with his blindness. 

The examiner is asked to offer an opinion as to the following:
* Whether it is clear and unmistakable that the Veteran entered service with a preexisting and/or congenital eye disorder that would later be diagnosed as retinitis pigmentosa.  If so, is it clear and unmistakable that such disorder did not increase in severity beyond its natural progress during service?

* If it is determined that the Veteran did not enter service with a pre-existing congenital eye disability, is it at least as likely as not that his current retinitis pigmentosa began during active duty service.


The examiner's attention is called to the following:

* The August 1970 in-service optometry consultation, in which the Veteran reported difficulty seeing at night and was told to increase his vitamin A level due to a possible vitamin A deficiency.  

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


